UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                  Civil Action No. 99-2496 (PLF)
                                    )
PHILIP MORRIS USA, INC., et al.,    )
                                    )
            Defendants.             )
____________________________________)


                                    ORDER #123 – REMAND

               On May 3, 2022, the parties informed the Court that “[a]fter extensive, months-

long discussions and negotiations, [they] have reached an agreement in principle to settle the

point-of-sale messaging portion of the corrective-statements remedy.” Joint Motion for Status

Conference and Stay of Deadlines [Dkt. No. 6496] at 1. During the May 20, 2022 status

conference, the parties further represented to the Court that they are currently working to reduce

their agreement in principle into a proposed settlement, will seek this Court’s approval of any

settlement, and will request the Court’s entry of a consent decree to enforce the terms of any

settlement.

               The parties therefore have asked the Court to schedule a fairness hearing to

consider and approve any proposed settlement and consent decree. In the Court’s view,

convening such a fairness hearing will allow the Court to determine whether any proposed

settlement is “fair, adequate, and reasonable,” to consider the rights of retailers, and to hear any

objections to the proposed settlement raised by any affected retailers, who will be notified of the

parties’ proposed settlement pursuant to a process yet to be determined. See United States v.
Philip Morris USA Inc., 566 F.3d 1095, 1141-42 (D.C. Cir. 2009) (noting that the Court

previously “exceeded its authority by failing to consider the rights of retailers and crafting an

injunction that works a potentially serious detriment to innocent persons not parties to or

otherwise heard in the district court proceedings” and remanding “to evaluate and ‘mak[e] due

provision for the rights of innocent persons’” (alteration in original) (quoting 18 U.S.C.

§ 1964(a)).

               Accordingly, it is hereby

               ORDERED that the Court will convene a fairness hearing in this matter that will

commence in the Ceremonial Courtroom (Courtroom 20) on July 19, 2022, beginning at 10:00

a.m., and will continue, as necessary, on July 20, 2022.

               SO ORDERED.                                               Digitally signed by Paul L.
                                                                         Friedman
                                                                         Date: 2022.05.26 08:48:11
                                                                         -04'00'
                                              _______________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge

DATE: May 26, 2022




                                                  2